tax_exempt_and_government_entities_division number release date date date u ll department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all s t eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reasons you were not primarily engaged in activities that promote social welfare your activities primarily constituted direct and indirect participation in political campaigns on behalf of or in opposition to candidates for public_office on decided not to pursue exemption under sec_501 and that we close the case xxxxxxxxxxxxxxxxxx your authorized representative informed us that you you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we amended the proposed adverse determination_letter that was issued on date by inserting a legend to delete identifying information for purposes of disclosure compliance under sec_6110 please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c u i l no third party contacts date contact person id number - telephone number fax employer_identification_number date date date date date year state state state seminar newsletter newsletter page dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based upon all of the materials you have submitted in connection with your application we have concluded that your activities primarily constitute direct and indirect participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office accordingly we have concluded that you are not primarily engaged in activities that promote social welfare and do not qualify for recognition of exemption under sec_501 statement of facts the information submitted indicates that you were incorporated on date your articles of incorporation state that your principal purpose is to encourage active citizenship among people professing the w faith your other purposes are as follows to support and uphold values and moral principles that accord with the holy bible to defend _religious freedom to enunciate an interpretation of the united_states constitution which is in accordance with the original intention of the framers of the united_states constitution and to promulgate and teach concern for the sanctity of life traditional family values an economic system which fosters individual self-reliance opposition to tyranny and faith in god on date you entered into an affiliation agreement with x a national organization based in state x was created in year and its five-fold mission is to e e e e e represent the pro-family point of view before local councils state legislatures and congress speak out in the public arena and in the media train leaders for effective social and political action inform pro-family voters about timely issues and legislation protest anti-w bigotry and defend the rights of people of faith pursuant to the affiliation agreement you have become the state affiliate of x in the state in part the affiliation agreement consists of the following provisions page you shall clearly indicate on your stationery and other informational materials that you are the state affiliate of x which will not grant state affiliation status to any other organization in state one-fourth of the state's counties and two-thirds of the congressional districts shall have functioning chapters and chairmen by a specified date you will provide rosters of county and district officers on a quarterly basis to x you shall incorporate as a nonprofit corporation and apply for recognition of exemption under sec_501 of the code copies of your corporate charter bylaws and exemption application will be provided to x you shall provide an audited financial statement to x on an annual basis any advertisement or public relations effort using x’s name will be sent to x national headquarters for approval prior to its use including print advertisements radio or television spots newsletters press releases brochures or voter guides you may send mailings to certain x proprietary mailing lists for a reasonable computer and label tape charge x field staff shall assist you in establishing x county chapters or appointing congressional district coordinators x shall schedule at least one leadership school per calendar_year in your state to be sponsored by you that includes audio tapes instructional manual and all related materials you are responsible for recruiting at least paid registrants while the national_office shall provide all materials audio and video tapes a national or regional instructor and one mailing from the national_office to promote and publicize the school x shall work with you to hold at least one major fund-raising event per calendar_year to be attended by a as schedule permits and or other nationally recognized individuals a portion of x annual net_revenues shall be segregated as a state project fund from which you may request funds for special projects these funds shall be distributed on a quarterly basis and may be requested with an application form provided by x you will send a camera-ready insert of state news to x from time to time for page publication in the x shall provide production quality television and radio spots for broadcast on local television or radio by you and you shall assume full liability for your own activities and programs you shall indemnify x against liability no principal and agent relationship is created and you and your chapters may not represent to third parties that you are acting on behalf of x unless specifically authorized in writing or as outlined in this agreement your activities include developing county chapters organizing and conducting training seminars distributing legislative scorecards publishing and distributing monthly newsletters and updates on legislation conducting conferences and lobbying_activities you have been involved in the formation and development of county chapters in the state toward achieving the goal of x as a precinct organization the manual called the plan which is distributed by x in assisting the establishment of chapters states how well you implement this plan will determine how quickly we establish x as a major force in american politics the manual indicates x’s short term goal is to establish a working x chapter the long term goals are as follow m o o m have trained activists in every precinct have a church coordinator in each conservative church canvass each registered voter to determine their concerns and values develop an information network to educate on issues and candidates train w to be effective leaders in the social and political area x’s precinct organization plan urges members to follow three simple steps to identify inform and mobilize voters you conduct surveys for identification and mobilization of voters your voter identification brochure which is prepared by and which you receive from x follows abraham lincoln’s four rules for winning elections obtain a complete list of voter sec_2 determine how they will vote contact the favorable voter sec_4 get them to the polls on election day you distribute voter guides that are directed at different geographic areas within state and cover the presidential congressional and state races the format of the voter guides includes the names and pictures of the democratic and republican page candidates for various elective offices the distribution of the voter guides is timed to coincide with specific elections beneath each candidate's name and picture is the candidate's position on a list of selected issues all republican candidates were shown with a response of either opposes or supports to the selected issues on the other hand some democratic candidates were shown to have dnr which stands for did not respond or undecided to many of the issues the selected issues on the x voter guide presidential_election included balanced budget amendment federal_income_tax cut banning partial birth abortion taxpayer funding of abortion voluntary prayer in public schools public and private school choice goal outcome-based education homosexuals in the military term limits for congress fda regulation of tobacco you distribute the voter guides to members and constituents the voter guides state in small print that t he information provided herein is for the purpose of voter education and is not intended as an endorsement of any candidate however your training material seminar at page states the following in date x distributed big_number voter guides in cooperation with minority groups and the catholic archdiocese in the state city school board races as a result an estimated percent of pro-family candidates won and conservatives gained ground in even the most liberal districts due to the concerted efforts of x state and local chapters conservatives are enjoying victories of this nature all across america moreover your publication newsletter date issue clarified the primary objectives and importance of your voter guides in the following statement as the primary voter education project of x the voter guides have made a significant impact on state politics distributed over million voter guides -- and we have seen the difference the voter guides can make in electing conservative representatives across the state in the past four years alone y has you also distribute legislative scorecards a compilation of voting records of all page the scorecard shows how each member of the state incumbent members of the state legislature with respect to issues on which you and x have taken a position senate and the state house of representatives voted or announced on each of the selected issues with a rating of either or - and a percentage score the scorecard states that indicates that the legislator voted or announced in favor of the x position and - indicates that the legislator voted or announced against the x position a legislator who is rated on all issues is scored percent to indicate that the legislator supported the x position on key issues on every vote cast during his or her current term in office your state voter's legislative scorecard shows many percent scores given to republican legislators and no percent scores given to democratic in the state senate scorecard republican senators’ scores ranged from legislators a high of to a low of while democratic senators’ scores ranged from a high of to a low of in the state house of representatives republican representatives’ scores ranged from a high of to a low of while democratic representatives’ scores ranged from a high of to a low of the issues chosen for the state house of representatives were substantially_similar to those of the state senate and included the following partial-birth abortion ban defense of marriage act american heritage history amendment woman's right to know act full service school based clinics contraceptives in school faith-based programs in prison scholarships for adopted foster children vehicular homicide for death of unborn child funding to communist vietnam you conduct leadership training or seminars called seminars the seminar uses n his foreword in the training manual a training manuals produced and supplied by x states -- our seminar is designed to give you a hands-on-working knowledge of the essential nuts and bolts of grassroots political activism you will learn valuable insights into becoming a x liaison to your church setting up a neighborhood organization identifying pro-family voters and learning how all politics is local you also engage in lobbying_activities you distribute materials urging members page and others in supporting or defeating certain legislation the seminar manual a manual published by x which you use in your training seminars contains the following information on the topic of the basic lobbying that x and you as one of its affiliates implement the game of politics and lobbying operates no differently in date we saw x teams all across the country work together to ensure those pro- family conservative values were represented in congress election cycle not one pro-life incumbent lost a seat in congress and a new tide of pro-family legislators rolled onto the shores of capitol hill because x team members played their parts during that same you publish newsletter a four-page news supplement inserted in a bi-monthly magazine published by x and distributed through its affiliates you also publish newsletter a monthly newsletter updating members on various legislative bills and the political scene in newsletter date issue your executive director wrote an article titled religion and politics do mix indeed they must mix and stated the following the old-age advice that religion and politics don’t mix is the very reason american is in the mess it’s in today from the day the supreme court thumbed its nose at almighty god by throwing out bible reading and prayer in school america has reaped a harvest of crime teen suicide illegitimacy divorce and a scourge of other symptoms of societal breakdown yet in spite of continual increase of these social indicators the liberals still contend that that the worst thing to happen to state is for b a man of faith to become speaker of the state house of representatives unfortunately history reminds us the greatest reformist movements including the abolitionist movement to end slavery the suffrage movement to give women the right to vote and the civil rights movement to give people of color equal opportunity can all be traced back to the churches and synagogues of america religion and people of faith are not what's wrong with america they are what's right with america therefore we must continue our-work to elect men and women of character and faith to our government and add two very important endeavors prayer and fasting for the spiritual reawakening in america and active compassion for the less fortunate page legal analysis sec_501 of the code provides for exemption from federal income taxes under sec_501 for organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -i a i of the income_tax regulations states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community whether an organization is primarily engaged in promoting social welfare is a facts_and_circumstances_test the regulation states an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1 c -i a i sec_1 c -i a ii of the regulations provides that political campaign activities do not promote social welfare as defined in sec_501 the regulations under sec_501 clearly distinguish between acceptable social welfare activities such as lobbying and unacceptable activities such as political campaign intervention the regulation states the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office sec_1 c -i a ii in order for an organization to engage in political campaign activities there generally must be a candidate for public_office on whose behalf or against whom the activity or intervention occurs sec_1 c -i c iii of the regulations states that the term ‘candidate for public office’ means an individual who offers himself or is proposed by others as a contestant for an elective_public_office in revrul_76_456 1976_2_cb_151 the organization at issue was formed for the purpose of elevating the standards of ethics in the conduct of campaigns for election to public_office at the national state and local levels and had disseminated information concerning general campaign practices the organization proposed a code of fair campaign practices but did not solicit the signing or endorsement of the code by candidates for political office page we concluded that this did not constitute political intervention since the organization's activities only allowed citizens to increase their knowledge and understanding of election processes and participate more effectively in their selection of government officials without any candidates even mentioned at the same time we modified revrul_66_258 1966_2_cb_213 which was an identical organization except that it did solicit the signing or endorsement of its code of fair campaign practices by candidates for political office we concluded that the latter organization was engaged in political intervention and therefore was not exempt under sec_501 of the code because these rev ruls contain a sec_501 analysis which prohibits all political campaign activities the activities should be considered in absolute terms however for purposes of sec_501 we are determining whether political intervention is the primary activity of the organization whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization's activities are conducted resources used in conducting such activities such as buildings and equipment the time devoted to activities by volunteers as well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities see eg revrul_74_361 1974_2_cb_159 volunteer fire company that provides recreational facilities for members is primarily engaged in promoting social welfare where providing facilities primarily furthers exempt purposes revrul_68_45 1968_1_cb_259 organization's principal source_of_income is not sole factor in determining whether it is primarily engaged in promoting social welfare in revrul_81_95 1981_1_cb_332 we concluded that an organization may carry on lawful political activities and remain exempt under sec_501 of the code as long as it is primarily engaged in activities that promote social welfare the corollary to this is that if an organization's primary activities do not promote social welfare but are direct or indirect political intervention the organization is not exempt under sec_501 the key is to determine the character of the organization's primary activities by looking at all of the facts and circumstances precinct organization your activities with regard to recruitment of people to become active in local politics at the precinct level appear to be identical to the recruitment and organization that takes place in a political_party your leadership seminars train people to work in campaigns and political involvement and get-out-the-vote activities are advocated in order to intervene and influence elections your focus is on getting people to become candidates and activists while organizing down to the precinct or neighborhood level has enabled you to mobilize some limited legislative grassroots campaigns this organizational basis has primarily been used to mobilize targeted conservative voters to page it has also been used to identify and encourage get to the polls on election day religious conservatives to run for local office from your inception you have been part of x's precinct organization intended to facilitate intervention in the political process at every level of government as stated above it is also evident that you were interested in legislation and lobbying_activities however after a careful review of the materials presented it is apparent that the lobbying_activities were secondary to political intervention you primarily engage in activities intended to intervene in the political process and to influence the elections of those republican conservative candidates who reflected your views your emphasis is focused on activities which were designed to result in the election of religious conservatives to public_office at every level of government using the facts_and_circumstances_test we conclude that your precinct organizational basis was implemented primarily to intervene in political campaigns legislative scorecards in defining political campaign activity revrul_67_368 1967_2_cb_194 states that rating candidates as average good or excellent using qualifications such as education and experience even on a nonpartisan basis is an intervention on behalf of those candidates favorably rated and in opposition to those less favorably rated for purposes of sec_501 of the code see the 858_f2d_876 2d cir cert_denied 490_us_1030 however in revrul_80_282 1980_2_cb_178 we concluded that publishing the voting records of all incumbent members of congress on selected legislative issues soon after the close of each congressional session along with an expression of the organization's position on the issues were not political campaign activities we set forth several factors which were considered when ruling that the publication and distribution of the voting records were not political intervention those factors included voting records of all incumbents were presented candidates for reelection were not identified no comment was made on an individual's overall qualifications for public_office no statements expressly or impliedly endorsed or rejected any incumbent as a candidate for public_office no comparison of incumbents with other candidates the organization pointed out the inherent limitations of judging the qualifications of an incumbent on the basis of the selected votes by stating the need to consider other unrecorded matters and no attempt was made to time the date of publication to coincide with an election another factor considered relevant was that the organization did not distribute the voting records widely again a facts_and_circumstances_test was utilized to determine whether the publication was political intervention distinguishing factors between your scorecards and the documents at issue in revrul_80_282 include the following your scorecards were distributed to a large page number of religious conservatives while the documents at issue in revrul_80_282 were only distributed to a few people the legisiator's score was indicated based upon agreement disagreement with your issues and the scorecards were published and distributed to coincide with the national and state elections we also believe that the limited distribution in revrul_80_282 was an important factor in the conclusion that an intervention did not occur your scorecards were very widely distributed among religious conservatives your targeted yet wide distribution of the congressional scorecards differs substantially with the factual situation in revrul_80_282 revrul_80_282 sets forth a facts_and_circumstances_test therefore after carefully considering all the facts and circumstances we conclude that the scorecards constitute political intervention voter guides an organization which publishes and distributes candidate questionnaire results in the form of voter guides must demonstrate neutrality in order for the voter guides to be considered educational a facts_and_circumstances_test is utilized to determine whether activities involving voter guides are educational or whether they are political in revrul_78_248 1978_1_cb_154 examples are given as to campaign activities the factors which should be considered when applying a facts_and_circumstances_test the factors which are indications that the activities are educational are as follows the publication reports on a neutral group of elected officials or candidates such as all members of congress or all candidates for a particular office the publication reports elected officials' or candidates' views or their voting records on a wide range of subjects the publication includes no editorial opinion on the elected officials or candidates or on their views the publication does not indicate approval of elected officials or candidates in the contents or structure of the publication and the organization makes the publication generally available to the public after looking at your voter guides several patterns emerge first as mentioned above the democratic candidates regularly have no response listed after many of the issues whereas very few republican candidates were listed without a complete list of opposes or supports underneath their name and picture second the issues chosen seem to have a direct correlation to the desired response from x’s preferred republican candidate or conversely to portray a democratic candidate as against x's positions while these factors are not explicit endorsements of candidates the lack of responses from democratic candidates and the wording and choice of issues to create a particular response along party lines is significant also the general nature of and approach taken with respect to the issues covered leads to responses which are arguably inaccurate additionally the summary descriptions are so vague that they do not adequately cover any of the issues finally the voter guides do not report on a page neutral group of candidates as required by revrul_78_248 the voter guides list the names of a neutral group of candidates but they fully report the positions of only some of the democratic candidates and almost all of the positions of the republican candidates this reporting is so heavily weighted toward the republican party as to not constitute reporting on a neutral group of candidates in our view the voter guides are heavily weighted in favor of the republican candidates especially those republican incumbents endorsed on the congressional scorecards we conclude that these voter guides cannot be considered nonpartisan educational materials within the intent of the law inaccurate and or incomplete information does not constitute education the targeted distribution of the scorecards and voter guides also indicates that these publications are not nonpartisan educational activities these documents were distributed to previously identified conservative churches and conservative individuals the voter guides would have only limited educational value to anyone wishing to know the positions of democratic candidates or to compare the positions of democratic and republican candidates since such a large percentage of democratic candidates did not have their positions listed in the voter guides also the possible distortion of the candidate's position when translating a vote on legislation to a summary description is an additional factor we have considered in determining that the voter guides constitute political intervention based on all the available information we conclude that the voter guides are not nonpartisan and constitute intervention in political campaigns lobbying_activities lobbying_activities were considered in revrul_68_656 1968_2_cb_216 to not only be an acceptable activity for an organization described in sec_501 of the code but to constitute activities that promote social welfare revrul_68_656 provides that seeking favorable legislation is recognized by the sec_501 regulations as a permissible means of attaining social welfare goals additionally revrul_71_530 1971_2_cb_237 concludes that an organization described in sec_501 may have lobbying as its only activity a facts_and_circumstances_test is to be used in determining whether an organization's activities primarily constitute political intervention or whether those activities constitute lobbying or educational activities after reviewing all of the facts and circumstances presented in the administrative file as discussed above we have concluded that your primary emphasis and primary activities constituted direct and indirect political intervention while you engage in extensive lobbying_activities they are by no means your primary activity your first and primary emphasis is on getting people elected to public_office the administrative record contains a wealth of information regarding your organizational structure and activities relating to candidate recruitment there is only secondarily an emphasis on lobbying page and educational activities your organizational thrust is to organize at the neighborhood or precinct level in order to get religious conservatives elected to local offices only secondarily is this precinct level organization utilized to influence legislation accordingly after looking at all of the facts and circumstances we have concluded that your lobbying activity was not your primary activity conclusion regarding your primary activity the emphasis throughout your materials is on electing to office family friendly people in order to impact legislation and policy as insiders the overwhelming majority of the evidence in the administrative record and thus the facts and circumstances in this case denotes an organization that is intent upon intervening in political campaigns the precinct organizational structure allows you to implement your policies as more and more religious conservatives are elected to office while lobbying is usually mentioned and we recognize that lobbying_activities are being pursued those activities are not your primary activity an analysis of all of the facts and circumstances contained in the administrative file leads us to the conclusion that your primary activity constitutes political intervention conclusion based upon the materials submitted in connection with your application we have concluded that your activities primarily constitute direct and indirect participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office therefore you are not primarily engaged in activities that promote social welfare and do not qualify for recognition of exemption under sec_501 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending page correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh when sending additional letters to us with respect to this case you will expedite their receipt by using the following address internal_revenue_service attn t eo ra t room constitution ave nw washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
